Citation Nr: 0115998	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  99-18 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES


1.  Entitlement to service connection for hypertension.  

2.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine with right knee 
and hip involvement.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1997 rating decision by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The notice of disagreement was 
received in November 1998, the statement of the case was 
issued in July 1999, and the substantive appeal was received 
in August 1999.  Pursuant to the veteran's request, he was 
afforded a hearing before a Board hearing at the RO in 
February 2001.  

The veteran has submitted additional evidence consisting of 
private treatment records dated from 1994 to 1996 along with 
waivers of preliminary RO consideration. 

Finally, the Board notes that in his August 1999 substantive 
appeal, the veteran referred to cervical problems as well as 
pain in the neck, arm, and shoulders.  To the extent that 
this amounts to an informal claim of entitlement to service 
connection, this matter is referred to the RO for appropriate 
consideration.  


FINDINGS OF FACT

1.  Hypertension was not manifested during the veteran's 
military service or within one year of his discharge from 
service, nor is hypertension otherwise shown to be related to 
the veteran's military service.   

2.  The veteran's service-connected degenerative disc disease 
of the lumbar spine with right knee and hip involvement is 
manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and some evidence of 
muscle spasm resulting in a disability picture which more 
nearly approximates pronounced intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
veteran's military service, nor may hypertension be presumed 
to have been incurred in or aggravated by such military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2000).

2.  The criteria for entitlement to a 60 percent evaluation 
for degenerative disc disease of the lumbar spine with right 
knee and hip involvement have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71, Diagnostic Code 5293 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes 
several VA examination reports, including a hypertension 
examination, as well as private treatment records.  
Additional private treatment records identified by the 
veteran have been submitted.  There does not appear to be any 
additional evidence identified by the veteran which would 
reasonably add anything to the record which is not already 
documented.  The Board therefore finds that the record as it 
stands is adequate to allow for equitable review of the 
veteran's appeal.

Furthermore, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection for 
hypertension and an increased evaluation of his service-
connected back disability.  The discussions in the rating 
decision and statement of the case have informed the veteran 
and his representative of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Additionally, the veteran was afforded a hearing before a 
Member of the Board.  The Board therefore finds that the 
notice requirements of the new law have been met.  

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.  

I.  Service Connection for Hypertension

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a). Certain chronic disabilities, such as 
hypertension, will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §  3.303(d).

Service medical records document systolic blood pressure 
readings predominantly in the 120's to 130's with diastolic 
readings predominantly in the 70's and 80's.  One emergency 
care record dated in February 1982 documents a reading of 
160/90, but it appears that this was associated with chest 
pain and shortness of breath which may have been due to what 
was referred to as a history of psychiatric trauma; Valium 
was prescribed.  Physical examination reports dated from 1975 
to 1983 reflect normal blood pressure readings ranging from 
100 over 78 to 122 over 80.  Upon separation examination 
dated in July 1983, a blood pressure of 122 over 80 was 
noted.  The service records are silent for any diagnoses or 
treatment related to hypertension.

Upon VA examination dated in July 1988, blood pressure 
readings of 149 over 89 while sitting, 142 over 90 while 
recumbent, and 136 over 88 while standing were noted.  The 
examiner did not diagnose hypertension.  Private treatment 
records dated from 1994 to 1996 reflect notations of 
increased blood pressure when sick and an assessment of 
hypertension in June 1996.

A VA examination report dated in September 1997 reflects the 
veteran reported being put on medication for high blood 
pressure in 1985.  Blood pressure readings of 140 over 80 
while sitting, 142 over 86 while lying, and 144 over 82 while 
standing were noted.  The examiner noted a diagnosis of 
hypertension under treatment.  At his February 2001 hearing 
before a Member of the Board, the veteran testified that he 
had elevated blood pressure at the time of the 1988 VA 
examination.  He also testified to high blood pressure 
readings during service, but noted that they were attributed 
to tension related to seeing a physician.  The veteran 
reported first being diagnosed with hypertension in 1996, but 
stated he had been taking medication for hypertension since 
1990.  The veteran also testified to undergoing an employment 
physical around 1984 or 1985, but that nothing was discovered 
which kept him from getting the job.  

Following a careful consideration of the evidence of record, 
the Board is compelled to conclude that entitlement to 
service connection for hypertension is not warranted.  
Despite the veteran's testimony regarding high blood pressure 
readings during service, the veteran's service medical 
records do not show that hypertension was diagnosed. 
Significantly, numerous blood pressure readings were recorded 
during his military service, but there is no indication that 
hypertension was even suspected by trained medical personnel.  
Although a blood pressure reading of 160 over 92 was noted in 
a February 1982 emergency treatment record, no diagnosis of 
hypertension was made and subsequent physical examination 
reports and treatment records reflect normal blood pressure 
readings.  In sum, there is no evidence of frequent or 
consistent high blood pressure readings during service. 

Further, there is no competent evidence of hypertension 
within one year of the veteran's discharge from service.  In 
fact, although blood pressure readings were duly recorded at 
the time of a VA examination in July 1988, hypertension was 
not diagnosed and the veteran's cardiovascular system was 
described by the examiner as normal.  Finally, it appears 
from the record that the veteran was not diagnosed with 
hypertension until 1990's, a number of years after his 
discharge from military service.  

The Board has carefully considered the veteran's statements 
and testimony, but must point out some inconsistencies.  In 
some statements the veteran has forcefully argued that a VA 
examination in 1984 should show evidence of hypertension, but 
the record shows that his first VA examination was in July 
1988 in connection with a March 1988 compensation claim.  
Significantly, he did not claim hypertension in connection 
with that claim which suggests that the veteran himself did 
not believe that he suffered from hypertension at that time.  
Moreover, on his March 1988 claim he indicated that he had 
not previously filed a claim for VA benefits.  This suggests 
that there was not in fact any VA examination prior to the 
one conducted in July 1988.  As noted above, the July 1988 
examination did not result in a diagnosis of hypertension.  
In contrast to the veteran's earlier assertions that 
hypertension was noted in the 1980's, at the February 2001 
Board hearing he reported that he did not received treatment 
for or a diagnosis of hypertension until 1990 at the 
earliest.  

After reviewing the record, the Board is compelled to 
conclude that the veteran's hypertension was not manifested 
during his military service or for a number of years 
thereafter.  There is otherwise no competent evidence 
suggesting that his current hypertension is related to his 
military service.  The clear preponderance of the evidence is 
against entitlement to service connection for hypertension.  
If follows that there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.  38 U.S.C.A. 
§ 5107(b) (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified at 38 U.S.C. § 5107). 

II.  Increased Rating Claim

A review of the record reflects that upon VA examination 
dated in July 1988, the veteran complained of low back pain 
since 1978 after prolonged standing, bending, or stooping.  
The veteran reported no radiation of the pain and no history 
of a previous back injury.  Physical examination revealed 
straight leg raising to 80-85 degrees bilaterally.  Forward 
flexion of the lumbar spine was to 90 degrees, backward 
extension was limited to 25 degrees, and lateral flexion was 
to 30-35 degrees.  Radiological examination of the 
lumbosacral spine revealed slight rotary scoliosis of the 
lumbar vertebrae and spondylosis involving the lumbar 
vertebrae, especially in the mid portion.  A relevant 
diagnosis of spondylosis of the lumbar vertebrae was noted.  

In a July 1988 rating decision, the RO granted entitlement to 
service connection for arthritis of the lumbar spine due to 
strain, evaluated as 10 percent disabling.  

Private treatment records dated from 1992 to 1996 reflect 
complaints of pain radiating down the legs bilaterally.  An 
August 1994 imaging report notes an impression of diffuse 
minimal marginal osteophyte formations involving L1-L4, mild 
narrowing of the L2-L3 interspace, and degenerative changes 
involving the apophyseal joints at L5-S1 and the right 
apophyseal joint at L3-L4.  Subsequent treatment records 
reflect a magnetic resonance imaging (MRI) report revealed a 
lateral disc herniation at the L2-L3 level in the foraminal 
on the right.  In September 1994, the veteran underwent a 
lumbar hemilaminectomy and facetectomy for disc herniation at 
the L2-L3 level.  Follow-up treatment records dated in 
November 1994 reflect a good recovery with occasional 
discomfort in the lower back but no sciatica.  Records dated 
in December 1994 reflect complaints of lower back and right 
hip pain of unknown etiology.  An October 1995 statement from 
the veteran's private physician reflects the veteran had 
recently complained of lower back pain, especially on the 
right side and a lumbar MRI showed degenerative disc disease 
at the L2-L3 level.  Lower back and left thigh pain were 
noted in a January 1996 clinical record.  A moderately 
positive straight leg raising on the left was also noted.  
Straight leg raising on the right was noted as negative.  

In May 1997, the veteran requested an increased evaluation of 
his service-connected low back disability and reported 
experiencing severe pain.  A July 1997 private functional 
capacity evaluation report reflects that in terms of 
strength, the veteran was unable to perform even a sedentary 
level of work.  The veteran's position tolerance was noted as 
light and his ability was noted as "unable to perform even 
sedentary."  The veteran demonstrated adequate balance for 
walking on level and uneven surfaces.  He was unable to 
complete the task to compare endurance levels of lifting 
floor to waist, stair climbing, and repetitive tasks from the 
beginning of the functional capacity evaluation to compare at 
the end of the functional evaluation.  It was noted as 
difficult to predict whether the veteran could tolerate an 8-
hour work day based on the aforementioned factors and the 
fact that he inadvertently had access to descriptions of 
maximal and near-maximal effort for the tasks performed 
throughout the evaluation.  Based on the information 
available, it was opined that the veteran was unable to 
perform work even at the sedentary level, as defined by the 
United States Department of Labor in the Dictionary of 
Occupational Titles.  

Upon VA examination of the spine dated in September 1997, the 
veteran complained of low back pain.  The examiner noted no 
postural abnormalities, fixed deformity, atrophy, or spasm.  
Range of motion testing revealed forward flexion to 60 
degrees, backward extension to 5 degrees, left lateral 
flexion to 15 degrees, right lateral flexion to 20 degrees, 
and bilateral rotation to 20 degrees.  The examiner noted 
that all of these motions were accompanied by pain.  No 
neurological deficit was noted on examination.  Radiological 
examination of the lumbar spine revealed degenerative disc 
disease at L2-3 with associated osteophytosis.  A diagnosis 
of low back pain, post-operative herniated nucleus pulposus 
with residuals, was noted.  The examiner noted that no 
statement could be made in accordance with functional loss 
due to pain because it would be pure speculation on the part 
of the examiner.  

In a December 1997 rating decision, the RO determined that a 
20 percent evaluation was warranted for degenerative disc 
disease of the lumbar spine with right knee and hip 
involvement.  At his February 2001 hearing before a Member of 
the Board, the veteran testified to experiencing radiating 
pain in both hips and legs.  He described his pain as sharp 
and burning and also testified that his legs felt like they 
wanted to give way.  The veteran also reported taking anti-
inflammatories and medication to help him sleep because of 
the pain.  He further testified to experiencing tingling in 
his right toes associated with the pain in his right side.  
The veteran stated that he was in constant pain that became 
more severe when he undertook certain movements.  The 
veteran's spouse testified that he was always in pain.  
(Transcript, pages 6-12).  

The veteran has also submitted private treatment records 
dated from 1994 to 1996 with waivers of preliminary RO 
review.  These records reflect complaints of lower back pain 
in 1996 with no improvement following medication.  The 
records reflect clinical findings of paraspinal tenderness, 
positive straight leg raising on the left at 25 degrees, and 
muscle spasm.  A July 1996 radiology report reflects an 
impression of degenerative change.  Small osteophytes were 
present along the vertebral margins.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
which require the evaluation of the complete medical history 
of the claimant's condition.  These regulations operate to 
protect claimants against adverse decisions based on a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath, 1 Vet. App. 
at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little-used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  See 38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, pain 
on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  See 38 C.F.R. §§ 4.45 and 4.59.

The veteran's service-connected back disability is currently 
evaluated as 20 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, which provides that a 20 
percent evaluation is warranted for moderate intervertebral 
disc syndrome with recurring attacks.  A 40 percent 
evaluation is warranted for severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  
Pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief 
warrants a 60 percent evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  A 60 percent rating is the highest 
available under Code 5293.

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

A review of the evidence of record demonstrates that the 
veteran's service-connected low back disability is manifested 
by subjective complaints of constant pain with radiating pain 
in both extremities and tingling in the right toe as well as 
some clinical findings of positive straight leg raising, 
muscle spasm, and limitation of motion with pain.  

The VA examination conducted in September 1997 was to the 
effect that there were no neurological findings, but this 
finding was not explained by the examiner in relation to the 
medical history which clearly does not support such a 
finding.  Moreover, the examiner reported range of motion 
findings which suggest some significant limitation on certain 
motions.  The examiner also reported pain on such motions, 
but the examiner apparently felt that any attempt to 
ascertain at what point in the range of motion tests that the 
pain was elicited would be speculative.  The Board notes here 
that under Diagnostic Code 5292 for limitation of motion, a 
40 percent rating is warranted for severe limitation of 
motion, and an argument can be made that the September 1997 
examiner's report of pain on range of motion and the clinical 
findings which suggest moderate limitation of motion may 
raise a reasonable doubt that there is additional functional 
loss due to such pain to more nearly approximate severe 
limitation of motion so as to warrant a 40 percent rating 
under that Code. 

However, the Board recognizes that the disability which has 
been service-connected is degenerative disc disease which is 
productive of additional symptomatology and not just 
limitation of motion.  The overall medical evidence shows 
continuing complaints of persistent pain with radiation into 
the lower extremity.  Clinical records as late as 1996 do 
document findings of muscle spasm on occasion.  The veteran 
has testified under oath as to continuing low back pain with 
radiation, and the Board finds his testimony to be credible.  
After reviewing the totality of the evidence, the Board 
believes that the veteran's degenerative disc disease more 
nearly approximates the criteria for a 60 percent rating 
under Code 5293.  By regulation, in such a case the higher 
rating is to be assigned.  38 C.F.R. § 4.7.  A 60 percent 
rating is the highest available rating under Code 5293, and 
no other Code allowing for a higher evaluation is applicable 
in this case.  In reaching this determination, the Board has 
resolved all reasonable doubt in the veteran's favor. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



ORDER

Entitlement to service connection for hypertension is not 
warranted.  To this extent, the appeal is denied.

Entitlement to a 60 percent evaluation for degenerative disc 
disease of the lumbar spine with right knee and hip 
involvement is warranted.  To this extent, the appeal is 
granted.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

